
	
		II
		110th CONGRESS
		1st Session
		S. 1101
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mrs. Lincoln (for
			 herself and Mr. Smith) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to
		  improve energy standards for home appliances, and for other
		  purposes.
	
	
		1.Energy standards for home
			 appliances
			(a)Definition of
			 energy conservation standardSection 321(6)(A) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6291(6)(A)) is amended by striking
			 or, in the case of and inserting and, in the case of
			 residential clothes washers, residential dishwashers,.
			(b)Refrigerators,
			 refrigerator-freezers, and freezersSection 325(b) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(b)) is amended by adding at the end
			 the following:
				
					(4)Refrigerators,
				refrigerator-freezers, and freezers manufactured on or after January 1,
				2014Not later than December 31, 2010, the Secretary shall
				publish a final rule determining whether to amend the standards in effect for
				refrigerators, refrigerator-freezers, and freezers manufactured on or after
				January 1,
				2014.
					.
			(c)Residential
			 clothes washers and dishwashersSection 325(g)(4) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(g)(4)) is amended by adding at the
			 end the following:
				
					(D)Clothes
				washers
						(i)Clothes washers
				manufactured on or after January 1, 2011A residential clothes
				washer manufactured on or after January 1, 2011, shall have—
							(I)an energy factor
				of at least 1.26; and
							(II)a water factor
				of not more than 9.5.
							(ii)Clothes
				washers manufactured on or after January 1, 2015Not later than
				December 31, 2011, the Secretary shall publish a final rule determining whether
				to amend the standards in effect for residential clothes washers manufactured
				on or after January 1, 2015.
						(E)Dishwashers
						(i)Dishwashers
				manufactured on or after January 1, 2010A dishwasher
				manufactured on or after January 2, 2010, shall use not more than—
							(I)in the case of a
				standard-size dishwasher, 355 kWh per year or 6.5 gallons of water per cycle;
				and
							(II)in the case of a
				compact-size dishwasher, 260 kWh per year or 4.5 gallons of water per
				cycle.
							(ii)Dishwashers
				manufactured on or after January 1, 2018Not later than December
				31, 2015, the Secretary shall publish a final rule determining whether to amend
				the standards for dishwashers manufactured on or after January 2,
				2018.
						.
			(d)DehumidifiersSection 325(cc) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295(cc)) is amended—
				(1)in paragraph (1), by inserting and
			 before October 1, 2012, after 2007,; and
				(2)by striking paragraph (2) and inserting the
			 following:
					
						(2)Dehumidifiers
				manufactured on or after October 1, 2012Dehumidifiers
				manufactured on or after October 1, 2012, shall have an Energy Factor that
				meets or exceeds the following values:
							
								
									
										Product
						Capacity (pints/day)Minimum Energy Factor (liters/kWh)
										
									
									
										Up to
						35.001.35
										
										35.01–45.001.50
										
										45.01–54.001.60
										
										54.01–75.001.70
										
										Greater than
						75.002.5.
										
									
								
						.
				2.Energy Star
			 programSection 324A(d)(2) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6294a(d)(2)) is amended by
			 striking 2010 and inserting 2009.
		
